*922ON MOTION
NEWMAN, Circuit Judge.

ORDER

Upon consideration of the United States Postal Service’s unopposed motions to withdraw* its appeals and to stay the briefing schedule pending disposition of the motion to withdraw,
IT IS ORDERED THAT:
(1) The motions are granted. The appeals are dismissed.
(2) All other motions are mopt.
(3) All sides shall bear their own costs.

 USPS states that withdrawal of the appeals is without prejudice to filing appeals after the district court issues a final determination on its motions to transfer or dismiss. Based upon the papers submitted by the parties, it appears that the district court has not yet decided, on the merits, the jurisdictional issue raised by the motion to transfer.